Citation Nr: 0121303	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  01-03 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Whether clear and unmistakable error (CUE), as defined by 
38 C.F.R. 3.105(a) (2000), was made in a July 7, 1989 
rating decision, wherein the RO denied an evaluation in 
excess of 10 percent for residuals of a fracture of the 
left tibia.  

2. Whether CUE was made in a July 7, 1989 rating decision, 
wherein the RO denied entitlement to service connection 
for residuals of a fracture of the left fibula.

3. Whether CUE was made in a July 7, 1989 rating decision, 
wherein the RO failed to address the issue of an increased 
evaluation for residuals of fractures of the right tibia 
and right fibula.    


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to January 
1975.      

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.  In its July 2000 rating decision, 
the RO reviewed the July 7, 1989 rating decision for CUE and 
determined that no revisions based on CUE were warranted.  

In response to the August 2000 notice of disagreement, the RO 
issued a statement of the case in October 2000, which 
determined CUE was involved in the July 7, 1989 rating 
decision by virtue of the RO's failure to address the claim 
for an increased evaluation for residuals of fractures of the 
right tibia and right fibula; the RO assigned an evaluation 
of 10 percent, effective June 9, 1988.  Therefore, this issue 
is no longer in appeal status and thus is not properly before 
the Board at this time, regardless of any adjudicative error 
by the RO.  (There can be no CUE where the RO failed to 
adjudicate a claim because there is no final decision.  
Curtis v. West, 13 Vet. App. 114, 116 (1999); Norris v. West, 
12 Vet. App. 413, 422 (1999)).    

In correspondence submitted by the veteran and his accredited 
representative since the October 2000 assignment of a 10 
percent evaluation for residuals of fractures to the right 
tibia and fibula, effective June 9, 1988, there have been no 
submissions that could be reasonably construed as a notice of 
disagreement with the 10 percent evaluation.  Accordingly, 
this issue is not within the Board's jurisdiction at this 
time and will be discussed no further herein.  See 
38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 2001). 38 C.F.R. 
§§ 20.201, 20.202, 20.302 (2000); see also Manlincon v. West, 
12 Vet App 238 (1999).      


FINDING OF FACT

The veteran has failed to allege an error of fact or law in 
the July 7, 1989 rating decision that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  


CONCLUSION OF LAW

A valid claim of CUE in the July 7, 1989 rating decision has 
not been presented.  38 U.S.C.A. § 5109A (West 1991 & Supp. 
2001); 38 C.F.R. § 3.105(a) (2000); Luallen v. Brown, 8 Vet. 
App. 92, 96 (1995), citing Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In an October 1975 rating decision, the RO granted, among 
other things, entitlement to service connection for residuals 
of a fractured left tibia (assigning a 10 percent evaluation) 
and for residuals of a fractured right tibia and fibula with 
bone graft (assigning a noncompensable rating).  

The pertinent evidence of record at the time of the July 7, 
1989 rating decision is set forth below.

The veteran's service medical records show that in September 
and October 1973, he was hospitalized for treatment of 
fractures of the ankles after he was pushed from a second 
story window.  The September 1973 admission diagnosis was 
bilateral fracture of the tibia and fibula.  The October 1973 
diagnosis was bilateral fracture of the tibia and fibula.  
While hospitalized, the veteran underwent a closed reduction 
of the fracture of the left tibia and fibula, and a long-leg 
cast was applied.  Manipulation of the left tibia fracture 
was also performed.  A Clinical Record Sheet dated in 
November 1973 provides a diagnosis of bilateral fracture, 
tibia and fibula, right open.  

The veteran was also hospitalized from January 1974 to August 
1974, with chief complaint of bilateral fracture of the 
tibia.  A bone-graft of the right tibia due to non-union of 
the fracture was performed.  The pertinent diagnosis at 
discharge was closed fracture of the distal third of the left 
tibia, and a compound fracture of the transverse distal third 
of the right tibia and fibula.  It is silent for treatment of 
the left fibula.  

An August 1974 Medical Condition - Physical Profile Record 
provides that there was a closed fracture of the distal third 
of the left tibia and a compound fracture of the transverse 
distal third of the right tibia and fibula.  The left fibula 
was not addressed.  A September 1974 clinical record cover 
sheet also notes that there was a closed fracture of the 
distal third of the left tibia and a compound fracture of the 
transverse distal third of the right tibia and fibula.  
Again, no mention of the left fibula was made.  

Post-service records in the claims file at the time of the 
July 7, 1989 rating decision include treatment records for 
continued treatment of the veteran's lower extremity 
fractures.  In June 1988, he complained of left ankle pain, 
off and on for many months, aggravated by prolonged standing 
and walking.  On physical examination, there were limited 
left ankle and subtalar joint ranges of motion compared to 
the right ankle.  The assessment was traumatic ankle 
arthritis.

A June 1988 letter on the veteran's behalf indicates that he 
was seeing a podiatrist at the San Antonio VA Outpatient 
Clinic.  A July 1988 letter on the veteran's behalf provides 
that relevant medical records were available at the Audie 
Murphy VA Medical Center and the Outpatient Clinic at San 
Antonio.  


In July 1988, the veteran was seen for chronic bilateral 
ankle pain, left greater than right.  He reported that the 
pain was present when standing and that he was unable to 
stand after two to three hours.  The report provides a 
history of status post bilateral tibial fractures in 1973.  
Findings from physical examination included minimal pain of 
the left ankle with range of motion and no pain with subtalar 
range of motion.  There was no tenderness.  The right ankle 
had good clinical alignment and no pain on range of motion of 
the ankle or subtalar joint.  Specifically, the right ankle 
range of motion was to 10 degrees, with plantar flexion to 45 
degrees.  On the left ankle, there was dorsiflexion to 5 
degrees and plantar flexion to 40 degrees.  The diagnosis was 
degenerative joint disease of both ankles, secondary to 
malunioned tibia fractures. 

A July 14, 1988 radiographic examination for status-post 
fracture of the left ankle indicated a healing oblique 
fracture of the distal fibula with callous formation.  Also 
noted was some narrowing of the distal fragment of the 
fibula, and a lucent defect over the fracture site of the 
tibia, that were presumed to be secondary to the veteran's 
previous trauma. 

Later in July 1988, the veteran was fitted with bilateral leg 
and ankle braces.  In August 1988, he was seen for follow-up.  
It was noted that he had been provided braces, and that they 
were well made and functioned well.  There were no changes in 
the examination of his ankles.  The assessment was good 
results with braces.  He was noted to be very pleased and 
experiencing minimal pain at that time.

In September 1988, the VA Hospital in San Antonio, Texas 
responded to the RO's August 1988 request for records by 
attaching the above-summarized outpatient treatment reports, 
specifically noting that "no other records [were] here."

The report of a January 1989 VA examination shows that the 
veteran complained of severe pain in the left foot and ankle 
joint, that began when standing for more than thirty minutes 
or walking more than one mile.  He also reported having 
twisted his left ankle at work in November 1988, after which 
he received a private radiographic examination and was 
advised to continue using his brace.  

On physical examination, the veteran was able to walk on the 
heels and toes, inner and outer borders of his feet and knee 
bend.  There was no swelling or deformity of the left ankle.  
There was full range of motion of the ankle and subastragalar 
joint with normal stability.  The ankle was diffusely tender.  
The pertinent diagnosis was healed fractures in the distal 
left tibia and fibula with traumatic arthritis of the left 
ankle.   

Criteria

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a) (2000).

The Court has held that CUE is a very specific and rare kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  Thus, a clear and unmistakable 
error must be outcome determinative.  Yates v. West, 213 F.3d 
1372 (Fed. Cir. 2000). 

The Court has established a three-part test to determine 
whether CUE is present in a prior determination; (1) either 
the correct facts, as they were known at the time, were not 
fully adjudicated (i.e., more than a simple disagreement as 
to how the facts were weighed or evaluated), or statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made;" and, (3) a 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) en banc).  A finding of CUE requires that 
error, otherwise prejudicial, must appear undebatable.  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  
In reference to part (3) of the Russell test, the Board 
stresses that the evidence that was not of record at the time 
of the decision cannot be used to determine if CUE occurred.  
Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); see 
Porter v. Brown, 5 Vet. App. 233 (1993).  As for VA medical 
records in particular, the constructive-notice-of-records 
rule established in Bell v. Derwinski, 2 Vet. App. 611 
(1992), is inapplicable to a claim of CUE in RO decisions 
rendered prior to Bell because Russell requires only that the 
"law that existed at the time" of the prior final 
adjudication be considered.  Damrel v. Brown, 6 Vet. App. 
242, 246 (1994).  

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  See Fugo, 6 Vet. 
App. at 44-45.  Where a claimant fails to reasonably raise a 
CUE claim as set forth above, there is no requirement to 
address the merits of the issue.  Fugo, 6 Vet. App. at 45.  

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  


Duty to assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies). 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).  

The Board is satisfied that no further assistance is required 
in order to satisfy the duty to assist provisions as mandated 
by VCAA.  38 U.S.C.A. § 5103A (West Supp. 2001).

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claims.  By virtue of the statement of the case issued during 
the pendency of the appeal, he and his representative were 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claims.  

That is, he has been notified of his procedural and appellate 
rights, has been provided with the laws and regulations 
pertinent to his CUE claims, has been afforded the 
opportunity to present arguments in favor of his claims, and 
has in fact provided such arguments.  38 U.S.C.A. § 5103 
(West 1991 & Supp. 2001).  


In addition, because the resolution of the veteran's appeal 
must be based on the evidence of record and the law in effect 
at the time of the previous decisions, VA has no further duty 
to notify the veteran of the evidence required to 
substantiate his appeal or to assist him in developing 
evidence, in that no reasonable possibility exists that such 
assistance would aid him in substantiating his claim.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1991) (strict 
adherence to procedural rules is not required if no benefit 
would flow to the veteran); see also Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994) (holding that the constructive notice-
of-records rule of Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992), is inapplicable to a claim of CUE in RO decision 
rendered prior to Bell because Russell requires that only the 
"law that existed at the time" of the prior final 
adjudication can be considered).  

Moreover, no further evidentiary development is needed, as 
the veteran's claim is denied as a matter of law, and, as 
stated above, the veteran has been provided with notice of 
these laws.  In other words, because the veteran has failed 
to raise a valid claim of CUE, there is no reasonable 
possibility that further development of such claims could aid 
in substantiating them.  

CUE Analysis of the RO's July 7, 1989 Decision

Increased Evaluation for Residuals
 of a Fracture of the Left Tibia

The veteran did not file an appeal within one year of the 
notification of the July 7, 1989 rating decision at issue.  
Therefore, the decision became final and will be accepted as 
correct in the absence of CUE.  38 C.F.R. § 3.105(a).

Finality, however, may be vitiated in cases of grave 
procedural error.  Simmons v. West, 1 Vet. App. 84, 90 
(2000); Hayre v. West, 188 F.3d 1327, 1334 (Fed. Cir. 1999) 
(where there is a breach of the duty to assist in which VA 
fails to obtain pertinent service medical records 
specifically requested by the claimant and fails to provide 
the claimant with notice explaining the deficiency, the claim 
does not become final for purposes of appeal); see Tablazon 
v. Brown, 8 Vet. App. 359, 361 (1995).  

Here, the veteran has alleged an error regarding the duty to 
assist.  Specifically, the representative's arguments 
attached to the May 2001 VA Form 646 included the contention 
that the VA examination of January 1989 was poorly conducted 
and that  "the veteran was not afforded a comprehensive 
examination, or the necessary test, studies, and x-rays 
performed, or full rational [sic] for all opinions and 
diagnosis made," such that another examination was 
necessary.  While such statement necessarily weighs the 
probative value of the January 1989 examination, the 
underlying argument is clearly that VA failed in its duty to 
assist by not ensuring a thorough VA examination.     

In response to this argument, the Board notes that, 
generally, a breach of the duty to assist cannot form the 
basis of a claim of CUE.  Glover v. West, 185 F.3d 1328 (Fed. 
Cir 1999); Dixon v. Gober, 14 Vet. App. 168, 172 (2000); 
Shockley v. West, 11 Vet. App. 208, 213 (1998) (citing Hazan 
v. Gober, 10 Vet. App. 511 (1997); Crippen v. Brown, 9 Vet. 
App. 412 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994)); 
Hayre, 188 F.3d at 1334.  Specifically addressing the 
veteran's contention, a recent Federal Circuit decision held 
that a failure to give a veteran a proper medical examination 
did not constitute a grave procedural error.  Cook v. 
Principi, No. 00-7171 (Fed. Cir. July 20, 2001).    

Also related to the duty to assist, the veteran has alleged 
that there was other relevant evidence that was not of record 
at the time of the decision.  This alleged breach is without 
merit because although some of these records included VA 
treatment records, which would normally be considered in VA's 
constructive possession, the July 7, 1989 rating decision was 
rendered prior to the constructive-notice-of-records rule 
established in the Bell case.  Damrel, supra.  There is also 
affirmative evidence, such as the 1988 VA Hospital response 
that it had no other records, buttressing the presumption of 
regularity that VA carried out its duty to assist at that 
time, such that any remaining failure to obtain non-VA 
records would not rise to the level of a grave procedural 
error.  Hayre, supra; Baldwin v. West, 13 Vet. App. 1, 5-6 
(1999). 

Although the Board has determined, for the reasons set forth, 
that the decision at issue became final, the Board has also 
concluded that the veteran has not reasonably raised a claim 
of CUE pursuant to the stringent pleading requirements of 
Fugo, supra.   

The primary allegation of CUE with respect to this issue is 
that the medical evidence of record clearly established that 
the severity of the left ankle fracture residuals (including 
residuals of a left fibula fracture for which he is not 
service-connected) was not accurately reflected by the RO's 
continuance of a 10 percent evaluation for residuals of a 
fracture of the left tibia.  

It has been contended in extensively detailed submissions by 
the veteran and his representative that the decision 
regarding this issue involved both an inadequate weighing of 
the evidence by the RO and a misapplication of the law and 
rating schedule to the medical evidence.  

The veteran and his representative have provided a detailed 
analysis of why the evidence at the time of the July 7, 1989 
rating decision (including certain evidence that was not in 
the record at the time of the adjudication) supported both a 
discrediting of the January 1989 VA examination and a higher 
evaluation.  Closer review of these claimed errors, however, 
reflects nothing more than a disagreement with how the 
evidence was properly weighed.  This cannot serve as a basis 
for CUE because the veteran must specifically state what 
error occurred and how the outcome would have been manifestly 
different.  Fugo, supra.  

The veteran has provided a substantive analysis of medical 
evidence not in the record at the time of the RO's decision.  
Because only the evidence of record at the time of the 
decision is to be considered in CUE claims, pursuant to 
Pierce, it follows that any arguments relying on additional 
evidence cannot be considered as well.  

The veteran has also cited specific medical findings not in 
the RO's decision and argues that the RO's apparent failure 
to address this evidence constituted CUE.  
There is a presumption of regularity, which holds that 
government officials are presumed to have properly discharged 
their official duties, including VA officials.  Unless 
rebutted by clear evidence to the contrary, the RO is 
presumed to have considered all of the evidence of record at 
the time of the decisions in question.  Baldwin, supra; see 
also Crippen v. Brown, 9 Vet. App. 412, 421 (1996).  There is 
no clear evidence the RO failed to consider any of the 
relevant records in the file at the time it rendered its 
decision.  While it is true that not all evidence of record 
was mentioned in the RO's decision, the Board further notes 
that according to Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 
2000), ROs are not required to specifically mention in their 
rating decisions the evidence that they considered.  

Regarding the veteran's contention of CUE in the 
misapplication of the law and rating schedule to the medical 
evidence, the Board finds only a passing reference to the 
relevant diagnostic code with a partial quotation of the 
rating criteria in effect at that time.  This is not followed 
by any specifically alleged error by the RO in its 
application of the law and regulations; instead, it is 
followed by an in-depth analysis of the medical evidence, 
some of which, as previously mentioned, was not of record at 
the time of the decision in question.  The Board considers 
this to be the very sort of broad-brushed allegation that 
fails to satisfy the pleading requirements of Fugo, supra.  


Service Connection for Residuals
Of a Fracture of the Left Fibula

The veteran did not file an appeal within one year of the 
notification of the July 7, 1989 rating decision at issue.  
Therefore, the decision became final and will be accepted as 
correct in the absence of CUE.  38 C.F.R. § 3.105(a).

Again, the veteran has alleged an error regarding the duty to 
assist.  This is addressed at the outset, in the event a 
grave procedural error is found, which would then vitiate the 
finality of the July 7, 1989 decision on this issue.  See 
Simmons, supra; Hayre, supra.  

In the representative's June 2001 informal brief, it is 
argued that the January 1989 VA examination was inadequate 
because, for example, "there is no indication the claims 
file was made available to the examining physician."  As 
noted in the previous analysis, however, a failure to give a 
veteran a proper medical examination does not constitute CUE.  
Cook, supra.  In sum, the alleged errors pertaining to the 
duty to assist involve nothing more than minor oversights at 
best by the RO in documenting its assistance to the veteran 
and hardly vitiate the finality of the RO's decision or 
otherwise form the basis of a claim of CUE.  Glover, supra.  

Although the Board has determined no grave procedural error 
exists regarding the left fibula fracture, such that the 
decision at issue became final, the Board has also concluded 
that the veteran has not reasonably raised a claim of CUE 
pursuant to the stringent pleading requirements of Fugo, 
supra.   

The representative has also argued that the conclusion 
denying entitlement to service connection for a left fibula 
fracture is inconsistent with the overwhelming medical 
evidence to the contrary, which reportedly includes repeated 
in-service diagnoses of a left fibula fracture.  The Board 
finds that this is nothing more than a simple disagreement as 
to how the facts were weighed or evaluated.  Russell, supra.  
Indeed, the Board may have likely arrived at a more favorable 
conclusion, if given the opportunity to weigh this issue on 
the merits, yet the issue of entitlement to service 
connection for a left fibula fracture was fully adjudicated 
by the RO with reference to competent evidence indicating a 
reasonable basis for its decision.  The Board reiterates that 
the veteran must specifically state what error occurred and 
how the outcome would have been manifestly different.  Fugo, 
supra.  This is far different than alleging the outcome of 
the decision itself is in error, an inference the Board makes 
in reviewing any appealed issue.  

Alternatively, the representative's argument can be construed 
as a contention that the statutory or regulatory provisions 
pertaining to service connection extant at the time were 
incorrectly applied.  Russell, supra.  Regarding this alleged 
misapplication of the law, the Board finds no specifically 
cited law by the veteran and his representative related to 
the issue of service connection, let alone any specific error 
by the RO in the application of such law and regulations.  
Only a detailed analysis of the medical evidence is provided.  
As stated in the analysis of the previous issue, the Board 
considers this to be the very sort of broad-brushed, non-
specific allegation that fails to satisfy the pleading 
requirements of Fugo, supra.  

The arguments attached to the May 2001 VA Form 646 are 
virtually redundant to those addressed above.  To wit, the 
veteran expressed that he was "very concerned and confused 
at how [VA] arrived at their decision on this issue - it 
doesn't make sense."  This is directly followed by a 7-
paragraph restatement of the evidence previously considered 
by the RO in its decision.     

There is, however, one unique contention in the May 2001 VA 
Form 646 that requires further consideration by the Board.  
The veteran asserts that the final service medical report in 
1974 relied upon in not granting entitlement to service 
connection contained a dictation error in the diagnoses 
section of the report.  Such error would possibly appear "on 
its face" to be CUE.  However, for a claim of CUE on its 
face to be reasonably raised, the claimed error must in fact 
be true.  See Fugo, 6 Vet. App. at 44.

In this case, the evidence demonstrates that the alleged 
error is not in fact true.  There is no indication a 
dictation error was made in the cited report.  The discharge 
report reviewed approximately 7 months of inpatient 
treatment, and although mention was made of bilateral fibula 
fractures, the discharge diagnosis that did not contain such 
a finding is consistent with other reviewed and signed 
diagnoses made during the course of treatment.  Reports of a 
left fibula fracture are mentioned in the record with 
approximately the same frequency as there are mentions of a 
left tibial fracture without an accompanying left fibula 
fracture.  Additionally, the Board's assessment of the 
hospital course reflects treatment of the right-sided 
fractures was significantly emphasized over treatment of the 
left side.  The Board concludes that no dictation or other 
clerical mistake was made that was then relied upon by the RO 
in its decision.  


Because the veteran has failed to reasonably raise, i.e., 
plead, a valid CUE claim with respect to the July 7, 1989 
rating decision, there is no need to address the issue of CUE 
with respect to the merits of these decisions.  Fugo, 6 Vet. 
App. at 45.  Accordingly, the claims are denied because of 
the absence of legal merit or lack of entitlement under the 
law.  See Luallen, 8 Vet. App. at 95; Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).    

Although the Board considered and denied the veteran's claims 
on grounds different from that of the RO, which apparently 
denied the claims on the merits, the veteran has not been 
prejudiced by the decision.  In deciding the issue of CUE on 
the merits, the RO accorded the veteran greater consideration 
than his claims in fact warranted under the circumstances.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

As the July 7, 1989 rating decision did not involve CUE, the 
appeal is denied. 



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 


